Beown, Judge:
This case involves a pure question of fact, no question of law being involved. It involves the dutiable value of accordions. The purchaser bought from the foreign shipper a number of them in the usual course of business in the quantities he generally purchased them and entered them at the purchase prices. There is some slight conflict of evidence, affidavits being filed by the importer and a special agent’s report by the Government, but the weight of the evidence clearly shows, and we accordingly find as facts herein:
(1) that there is no home foreign-market value for the merchandise;
(2) that the importer bought in the usual wholesale quantities;
(3) that the export values are the equivalent of the entered values, the purchase prices.
The entered values are therefore sustained. Judgment will be entered accordingly.